DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-40 contain possibly allowable content (subject to the deficiencies under 35 USC 112 set forth infra).
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of method steps that are well beyond that which is disclosed within the previously applied Wening reference, which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Wening to satisfy each of Applicants’ pertinent method limitations (specifically with regard to the claimed disposal of integrated circuits on foil strips and subsequent simultaneous application to a plurality of substrate apertures), as such modifications would be likely to render the Wening invention incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such mechanical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 26-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 26 recitation of “each banknote of the banknotes” is unclear, as it is unknown if the banknotes themselves are somehow supposed to contain further banknotes therein.  Exactly what structure/configuration is sought?  Alternatively, do Applicants intend to simply recite “each banknote”?  Please review/revise/clarify.
The claim 26 recitation of “a respective integrated circuit arranged in the respective aperture of the banknote” conflicts with the later recitation of “a plurality of the integrated circuits to be arranged in the respective apertures”.  Should each of these “respective apertures” have one integrated circuit or a plurality of integrated circuits disposed therein?  Examiner acknowledges the later recitation of “so that one respective integrated circuit is arranged in each respective aperture”, but the earlier claim language remains unclear.  Please review/revise/clarify.
The claim 26 recitation of “with respect to an intended position in relation to the respective apertures” is unclear.  Exactly what is this “intended position”?  Please review/revise/clarify.
The claim 30 recitation of “in a respective expansion” is unclear.  Are the claimed apertures supposed to somehow expand?  Alternatively, do Applicants intend to recite “in a respective dimension/length”?  Please review/revise/clarify.
The claim 40 recitation of “wherein at least two method steps performed during production of the banknotes, each including at least one integrated circuit respectively” is unclear.  Should the method steps each include an integrated circuit, or should the banknotes each include an integrated circuit?  Please review/revise/clarify.
Claims 27-29 and 31-39 are rejected as depending (directly or indirectly) from rejected independent claim 26.
Response to Arguments
Applicants’ arguments have been fully considered and in view of Applicants’ extensive claim amendments, are found to be persuasive.  Accordingly, the previously issued rejections of claims 26-40 under 35 USC 102 and 35 USC 103 have been withdrawn. 
Applicants are encouraged to fully cure the deficiencies under 35 USC 112 identified supra.  In the event that Applicants are in need of assistance in doing so, they are encouraged to telephone Examiner at any time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637